2011-2013 Bonus Plan Long-Term Commercial Award for Train 3 and Train 4
US Executive / 2003 Plan



EXHIBIT 10.97
CHENIERE ENERGY, INC.
AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT
1.    Grant of Restricted Shares. Cheniere Energy, Inc., a Delaware corporation
(the “Company”), hereby grants to ___________ (“Participant”) all rights, title
and interest in the record and beneficial ownership of ______ shares (the
“Restricted Shares”) of common stock, $0.003 par value per share, of the Company
(“Common Stock”) under Article VII of the Company's Amended and Restated 2003
Stock Incentive Plan (as amended or restated from time to time, the “Plan”),
subject to the conditions described in this grant of Restricted Shares
(this “Grant”) and the Plan, as follows:
(a)    ______ of the Restricted Shares will vest based on the achievement of
certain milestones related to financing and constructing Train 3 and Train 4 of
the liquefaction project in accordance with Section 5(a) (the “Milestone
Restricted Shares”); and
(b)    ______ of the Restricted Shares will vest based on the achievement of
certain minimum average Company stock price hurdles in accordance with Section
5(b) (the “Stock Price Restricted Shares”).
The Restricted Shares are granted on February _____, 2013 (the “Grant Date”)
pursuant to the Cheniere Energy, Inc. 2011-2013 Bonus Plan (the “Bonus Plan”).
Unless otherwise defined in this Grant, capitalized terms used herein shall have
the meanings assigned to them in the Plan.
2.    Effect of the Plan. The Restricted Shares granted to Participant are
subject to all of the provisions of the Plan and this Grant, together with all
of the rules and determinations from time to time issued by the Committees and
by the Board pursuant to the Plan; provided, however, that in the event of a
conflict between any provision of the Plan and this Grant document or between
any provision of the Bonus Plan and this Grant document, the provisions of this
Grant shall control but only to the extent such conflict is permitted under the
Plan. The Company hereby reserves the right to amend, modify, restate,
supplement or terminate the Plan without the consent of Participant, so long as
such amendment, modification, restatement or supplement shall not materially
reduce the rights and benefits available to Participant hereunder, and this
Grant shall be subject, without further action by the Company or Participant, to
such amendment, modification, restatement or supplement unless provided
otherwise therein.
3.    Issuance and Transferability. The Restricted Shares may be evidenced in
such manner as the Company shall deem appropriate, including, without
limitation, book-entry registration with the Company's transfer agent or
issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of the Restricted Shares, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Shares and shall be held by the Company or by an escrow agent until
the forfeiture restrictions described in Section 4 expire and all required
withholding obligations as described in Section 11 of this Grant and the
provisions of the Plan have been satisfied. The Participant shall have all the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote and the right to receive dividends or other distributions paid or
made with respect to such shares. The Restricted Shares are not transferable
except by will or the laws of descent and distribution. References to
Participant, to the extent relevant in the context,



--------------------------------------------------------------------------------



shall include references to authorized transferees. Any transfer in violation of
this Section 3 shall be void and of no force or effect, and shall result in the
immediate forfeiture of all unvested Restricted Shares. No right or benefit
hereunder shall in any manner be subject to any debts, contracts, liabilities,
or torts of Participant or otherwise made subject to execution, attachment or
similar process.
4.    Risk of Forfeiture. Except as otherwise provided herein, Participant
shall, without further action of any kind by the Company or Participant,
immediately forfeit all rights to any non-vested portion of the Restricted
Shares in the event of termination, resignation or removal from employment with
the Company or an Affiliate. Restricted Shares that are forfeited shall be
deemed to be immediately transferred to the Company without any payment by the
Company or action by Participant, and the Company shall have the full and
absolute right to cancel any evidence of Participant's ownership of such
forfeited Restricted Shares and to take any other action necessary to
demonstrate the Participant no longer owns such forfeited Restricted Shares.
Following such forfeiture, Participant shall have no further rights with respect
to the forfeited Restricted Shares. Participant, by his or her acceptance of
this Grant, irrevocably grants to the Company a power of attorney to transfer
Restricted Shares that are forfeited to the Company and agrees to execute any
documents requested by the Company in connection with such forfeiture and
transfer.
5.    Vesting. The Restricted Shares shall vest and the forfeiture restrictions
shall lapse during Participant's Continuous Service in such installments and on
such dates as follows:
(a)    Milestone Restricted Shares. The Milestone Restricted Shares will vest
based on the achievement of the following milestones:
(i)     30 percent of the Milestone Restricted Shares will vest upon the closing
of financing for the construction of Train 3 and Train 4 of the liquefaction
facilities adjacent to the Sabine Pass LNG terminal (the “Liquefaction
Project”), and thereafter, the issuance by Sabine Pass Liquefaction, LLC of a
full notice to proceed (“NTP”) to Bechtel Oil, Gas and Chemicals, Inc. under the
Engineering, Procurement and Construction Agreement, dated December 20, 2012 by
and between Sabine Pass Liquefaction, LLC and Bechtel Oil, Gas and Chemicals,
Inc. (the “EPC Contract”) for Train 3 and Train 4 of the Liquefaction Project;
(ii)     an additional 20 percent of the Milestone Restricted Shares will vest
upon the expenditure of an amount equal to 60 percent of the original contract
price of the EPC Contract;
(iii)     an additional 20 percent of the Milestone Restricted Shares will vest
upon substantial completion (as defined in the EPC Contract) of Train 4 of the
Liquefaction Project; and
(iv)     the remaining portion (30 percent) of the Milestone Restricted Shares
will vest on the first anniversary of substantial completion (as defined in the
EPC Contract) of Train 4 of the Liquefaction Project.
Notwithstanding the foregoing:

2

--------------------------------------------------------------------------------



(A)the Continuous Service requirement will cease to apply to the Milestone
Restricted Shares if Participant's employment with the Company or an Affiliate
is terminated (1) by the Company or an Affiliate without Cause (as defined
below), (2) by Participant for Good Reason (as defined below), (3) by the
Company or an Affiliate due to the Disability of Participant while performing
Continuous Service or (4) due to the death of Participant while performing
Continuous Service; provided, however, that the above performance milestones
will continue to apply following any such termination of employment, such that
the Milestone Restricted Shares will vest if and only if the applicable
performance milestones are achieved; and
(B)any Milestone Restricted Shares not then vested shall vest in full
immediately upon the occurrence of any of the following events, in each case,
within one year after the occurrence of a Change of Control (as defined in the
Plan) of the Company during a Participant's Continuous Service: (1) the Company
or an Affiliate terminates Participant's employment without Cause (as defined
below), (2) Participant terminates his or her employment with the Company or an
Affiliate for Good Reason (as defined below), (3) the Company or an Affiliate
terminates Participant's employment due to the Disability of Participant while
performing Continuous Service or (4) due to the death of Participant while
performing Continuous Service.
(b)    Stock Price Restricted Shares. The Stock Price Restricted Shares will
vest based on the achievement of the following minimum average Company stock
price hurdles:
(i)     50 percent of the Stock Price Restricted Shares will vest at the end of
any 120 consecutive calendar day period after the Grant Date if an Average
Closing Stock Price of at least $25 is achieved; and
(ii)     the remaining portion (50 percent) of the Stock Price Restricted Shares
will vest at the end of any 120 consecutive calendar day period after the Grant
Date if an Average Closing Stock Price of at least $35 is achieved; provided,
however, that for the avoidance of doubt, there will be no pro-rated vesting of
such Stock Price Restricted Shares between the $25 and $35 Average Closing Stock
Price hurdles.
For purposes of the Stock Price Restricted Shares under this Grant, the term
“Average Closing Stock Price” means the average closing stock price of the
Company's Common Stock as reported on the NYSE MKT LLC over a period of 120
consecutive calendar days, on a rolling basis, after the Grant Date; provided,
however, that for the avoidance of doubt, all calendar days (including weekends,
holidays and business days in which the Company's Common Stock was not traded on
the NYSE MKT LLC) will be included in determining any such 120-day period, but
the Average Closing Stock Price will be determined by averaging only closing
stock prices on any calendar days during such period in which the Company's
Common Stock was traded (and will not take into account any stock prices for any
other calendar day during such period including weekends, holidays or business
days in which the Company's Common Stock was not traded on the NYSE MKT LLC).

3

--------------------------------------------------------------------------------



Notwithstanding the foregoing:
(A)any Stock Price Restricted Shares not then vested shall become vested
immediately upon the occurrence, during a Participant's Continuous Service, of a
Change of Control (as defined in the Plan) of the Company if the applicable
Average Closing Stock Price hurdles are met based on the price of the Company's
Common Stock at the time of the Change of Control (without regard to the 120-day
period) (the “CIC Measurement Hurdle”); provided, however, that for the
avoidance of doubt, any such Stock Price Restricted Shares that do not become
vested as a result of the CIC Measurement Hurdle upon the Change of Control
nonetheless shall, following the Change of Control, remain subject to vesting
based on the Participant's Continuous Service and the Average Closing Stock
Price hurdles (including the CIC Measurement Hurdle upon a future Change of
Control), subject to any adjustments required or permitted under Section 8; and
(B)the Continuous Service requirement will cease to apply to any Stock Price
Restricted Shares not then vested if Participant's employment with the Company
or an Affiliate is terminated (1) by the Company or an Affiliate without Cause
(as defined below), (2) by Participant for Good Reason (as defined below), (3)
by the Company or an Affiliate due to the Disability of Participant while
performing Continuous Service or (4) due to the death of Participant while
performing Continuous Service; provided, however, that the vesting of such Stock
Price Restricted Shares shall nonetheless remain subject to the achievement of
the Average Closing Stock Price hurdles (including the CIC Measurement Hurdle
upon a future Change of Control) following such a termination of employment;
provided, further, that such Stock Price Restricted Shares shall become vested
if and only if the Average Closing Stock Price hurdles (or the CIC Measurement
Hurdle, in the event of a Change of Control) are achieved prior to the three
(3)-year anniversary of the date of termination of Participant's employment, and
to the extent the Average Closing Stock Price hurdles (including the CIC
Measurement Hurdle) are not achieved prior to such three-year anniversary of
such termination, the Stock Price Restricted Shares shall be forfeited back to
the Company as of the third anniversary of the date of termination.
Except as otherwise provided in this Section 5 and notwithstanding anything in
Section 7.2(b) of the Plan to the contrary, if Participant's Continuous Service
is terminated for any reason, any Restricted Shares not then vested shall not
vest (except as otherwise provided herein) and shall be forfeited back to the
Company.
For purposes of this Grant, the term “Cause” means termination of employment
with the Company or an Affiliate by the Company or such Affiliate under any of
the following circumstances:
(1)the willful commission by Participant of a crime or other act of misconduct
that causes or is likely to cause substantial economic damage to the Company or
an Affiliate or substantial injury to the business reputation of the Company or
Affiliate;
(2)the commission by Participant of an act of fraud in the performance of
Participant's duties on behalf of the Company or an Affiliate;

4

--------------------------------------------------------------------------------



(3)the willful and material violation by Participant of the Company's Code of
Business Conduct and Ethics Policy; or
(4) the continuing and repeated failure of Participant to perform the duties of
Participant to the Company or an Affiliate, including by reason of Participant's
habitual absenteeism (other than such failure resulting from Participant's
incapacity due to physical or mental illness), which failure has continued for a
period of at least thirty days following delivery of a written demand for
substantial performance to Participant by the Board which specifically
identifies the manner in which the Board believes that Participant has not
performed his or her duties.
For purposes of this Grant, the term “Good Reason” means termination of
employment with the Company or an Affiliate by Participant under any of the
following circumstances, if the Company or such Affiliate fails to cure such
circumstances within thirty (30) days after receipt of written notice from
Participant (the “Cure Period”) to the Company or such Affiliate setting forth a
description of such Good Reason (which notice shall be provided by the
Participant to the Company or such Affiliate within thirty (30) days following
the occurrence of one or more of the following circumstances):
(1)the removal from or failure to re-elect Participant to the office or position
in which he or she last served;
(2)the assignment to Participant of any duties, responsibilities, or reporting
requirements materially inconsistent with his or her position with the Company
or an Affiliate, or any material diminishment, on a cumulative basis, of
Participant's overall duties, responsibilities, or status;
(3)a material reduction by the Company or an Affiliate in Participant's annual
base salary; or
(4)the requirement by the Company or an Affiliate that the principal place of
business at which Participant performs his or her duties be changed to a
location more than fifty (50) miles from his or her current place of business.
In the event that the Company or an Affiliate fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Participant's
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within ninety (90) days following such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason.
(c)    Change of Control. Notwithstanding anything in the Plan or this Grant to
the contrary, the Committee, in its sole discretion, may (but shall not be
obligated to) provide for the accelerated vesting or lapse of restrictions of
any Restricted Shares (whether Milestone Restricted Shares or Stock Price
Restricted Shares) not then vested in connection with the occurrence, at any
time during a Participant's Continuous Service, of a Change of Control (as
defined in the Plan) of the Company. In addition, notwithstanding anything in
the Plan or this Grant to the contrary, any Restricted Shares (whether Milestone
Restricted Shares or Stock Price Restricted Shares) not then vested shall vest
in full immediately upon the occurrence, during a Participant's Continuous
Service, of a Change of Control (as defined in the Plan) of the Company in which
the Company's

5

--------------------------------------------------------------------------------



obligations under this Grant are not assumed by the surviving or continuing
corporation, replaced with substituted securities of equal value of such
corporation or cancelled in exchange for cash in an amount equal to the amount
that would have been payable to the Participant in connection with the Change of
Control had the Restricted Shares been fully vested immediately prior to the
Change of Control.
6.    Ownership Rights. Subject to the restrictions set forth in this Grant and
the Plan, Participant is entitled to all voting and ownership rights applicable
to the Restricted Shares, including the right to receive any cash dividends that
may be paid on the Restricted Shares. Notwithstanding the foregoing, (a) except
as otherwise provided in Section 6(d) below, any cash dividends with respect to
unvested Restricted Shares shall be payable upon and subject to the vesting of
the underlying Restricted Shares (and Participant shall forfeit and not be paid
any such dividends in respect of Restricted Shares which are forfeited back to
the Company); (b) the Committee may direct that from the time of payment of any
dividend to the Company's shareholders generally until payment that dividends be
(i) held in cash, with or without interest accrual, or (ii) converted into
restricted stock units; (c) the dividends may be paid in the form of cash or
shares of Common Stock as determined by the Committee; (d) notwithstanding
Section 6(a) above, with respect to Milestone Restricted Shares subject to
vesting pursuant to Section 5(a)(iv), any cash dividends payable with respect to
such Milestone Restricted Shares shall be payable not later than March 15 of the
calendar year following the vesting of Milestone Restricted Shares subject to
vesting pursuant to Section 5(a)(iii) (and, with respect to any cash dividends
paid to shareholders generally after such March 15 but prior to the vesting of
the Milestone Restricted Shares subject to Section 5(a)(iv), immediately upon
payment to of such cash dividends to shareholders generally); and (e) the
dividends are intended to be exempt from Section 409A of the Internal Revenue
Code and this Grant shall be interpreted accordingly.
7.    Reorganization of the Company.   Subject to Section 1.2 of the Plan and
Section 8 below, the existence of this Grant shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; any merger or consolidation of the
Company; any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Restricted Shares or the rights thereof; the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
8.    Recapitalization Events. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company as contemplated by the Plan (“Recapitalization Events”), adjustments
shall be made with respect to the Restricted Shares as provided for in the Plan
and then for all purposes references herein to Common Stock or to Restricted
Shares shall mean and include all securities or other property (other than cash)
that holders of Common Stock of the Company are entitled to receive in respect
of Common Stock by reason of each successive Recapitalization Event, which
securities or other property (other than cash) shall be treated in the same
manner and shall be subject to the same restrictions as the underlying
Restricted Shares. In the event of a Recapitalization Event (or other event)
where the Common Stock of the Company (or that of a successor) is not traded on
the NYSE MKT LLC, the Committee shall equitably adjust the definition of Average
Closing Stock Price to reflect the public or nonpublic nature of the Common
Stock and, if any, the applicable exchange on which it is traded.

6

--------------------------------------------------------------------------------



9.    Certain Restrictions. By accepting this Grant, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with
applicable securities and other applicable laws, rules or regulations, or with
this document or the terms of the Plan.
10.    Amendment and Termination; Waiver. This Grant, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. Except as provided otherwise in
Section 2, no amendment or termination of this Grant shall be made by the
Company at any time without the written consent of Participant. Any provision
for the benefit of the Company contained in this Grant may be waived in writing,
either generally or in any particular instance, by the Company. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.    
11.    Withholding of Taxes. All payments under the terms of the Grant shall be
subject to, and reduced by, the amount of all federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with such payments. Participant agrees that, if he or she makes a timely
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with regard to the Restricted Shares, Participant will so notify the Company in
writing at the time Participant makes such election and provide a copy thereof
to the Company, so as to enable the Company to timely comply with any applicable
governmental reporting requirements. The Company shall have the right to take
any action as may be necessary or appropriate to satisfy any federal, state or
local tax withholding obligations, provided, however, that except as otherwise
agreed in writing by the Participant and the Company, if Participant is an
Executive Officer or an individual subject to Rule 16b-3, such tax withholding
obligations (other than in the event of a Section 83(b) election) will be
effectuated by the Company withholding a number of shares of Common Stock from
the Grant having a Fair Market Value equal to the amount of such tax withholding
obligations (at the minimum withholding tax rate required by the Code). The
Company's obligation to deliver Restricted Shares to Participant upon the
vesting of such shares is subject to the satisfaction of any and all applicable
federal, state and local income and employment tax withholding requirements.
12.    No Guarantee of Tax Consequences. The Grant is intended to be exempt from
or to comply with the requirements of Section 409A of the Code and the Grant
shall be interpreted accordingly. The Company makes no commitment or guarantee
to Participant that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Grant.
13.    Severability; Interpretive Matters. In the event that any provision of
this Grant shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable and shall not affect the remaining provisions
of this Grant, and the Grant shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein. Whenever
required by the context, pronouns and any variation thereof shall be deemed to
refer to the masculine, feminine, or neuter, and the singular shall include the
plural, and vice versa. The captions and headings used in the Grant are inserted
for convenience and shall not be deemed a part of the Grant granted hereunder
for construction or interpretation.

7

--------------------------------------------------------------------------------



14.    Crediting Par Value. In connection with the issuance of the Restricted
Shares pursuant to this Grant and as a result of the expectations of the Company
and Participant of Participant's performance of future services for the Company
or an Affiliate, the Company will transfer from surplus to stated capital the
aggregate par value of the Restricted Shares.
15.    Governing Law. The Grant shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent that federal law
does not supersede and preempt Delaware law (in which case such federal law
shall apply).
16.    No Right To Continued Employment. Nothing in this Grant shall confer upon
the Participant any right to continued employment with the Company (or its
Affiliates or their respective successors) or to interfere in any way with the
right of the Company (or its Affiliates or their respective successors) to
terminate the Participant's employment at any time.
17.     Counterparts. This Grant may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.
[Remainder of Page Intentionally Blank]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed the Grant as of the date first
above written.
CHENIERE ENERGY, INC.
By:___________________________                     
Name:_________________________                     
Title:__________________________                     
I hereby accept the Grant subject to all of the terms and provisions hereof. I
acknowledge and agree that the Grant shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in the Grant (not through the act of issuing the Grant).


____________________________________                    
Participant














[Signature Page to 2011-2013 Bonus Plan Long-Term Commercial Award for Train 3 &
Train 4 under 2003 Plan]





9